Order, entered on December 16, 1965, granting plaintiff’s application for a preliminary injunction, unanimously reversed, on the law and on the facts, with $30 costs and disbursements to the appellant, the preliminary injunction vacated, and plaintiff’s application denied. Defendant supplied gas and electricity to plaintiff at his home and at his place of business. At the latter plaintiff failed to pay his bills. The parties agreed in writing to transfer the business account (which had been discontinued) to the residential account and plaintiff agreed to pay the same in installments. He defaulted in making the payments and defendant gave the statutory notice (Transportation Corporations Law, § 15) that service would be discontinued. On these facts plaintiff sought, and Special Term granted, an injunction against discontinuance of the service. The injunctive relief granted is contrary to law. From very early times it has been held that a company supplying gas and electric service may refuse to continue to supply a customer who is indebted to it even though the indebtedness is for service supplied to an address other than the one at which the customer is then receiving service (People ex rel. Kennedy v. Manhattan Gas Light Co., 45 Barb. 136; Clark v. Utica Gas & Elec. Co., 224 App. Div. 448). It makes no difference that the current service is to a residence and the indebtedness arose in a business property (Sulkin v. Brooklyn Edison Co., 145 Misc. 484, affd. 237 App. Div. 850). Upon the stipulation of the parties herein, dated June 3, 1966, the appeal taken by defendant-appellant from an order of the Supreme Court, New York County, entered on January 12,1966, denying defendant’s motion for reargument, is withdrawn, without costs to either party. Concur—Stevens, J. P., Eager, Steuer and Capozzoli, JJ. [49 Misc 2d 204.]